DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires placement of an electrolyte layer and ion storage layer on an electrochromic layer wherein the ion storage layer and electrochromic layer are laminated in a colored state.  It is unclear if lamination occurs after placement, or if the placement includes lamination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1, 4-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozer et al. (Conference proceedings) in view of Yonghong et al. (Solar Energy Materials and Solar Cells 46 (1997) pp 349-355).
As to claim 1, Ozer et al. teaches an electrolyte layer and an ion storage layer on an electrochromic layer, where the layers are laminated (p1).  The NiO layer is prelithiated, meaning that it is colored, on p 3.  Ozer et al. does not teach that the electrochromic layer is prelithiated as well with thermal evaporation.  It is noted that Ozer et al. teaches thermal evaporation and sol gel processing in the alternative to one another, with economic considerations differentiating the two, but that both would be operable.
Yonghong et al. teaches a prelithiated (and thus colored) electrochomic layer by lithiating by thermal evaporation (p 349-350).  Yonghong et al. teaches that this method is superior over those such as Ozer et al. as the lithiation degree is easily controlled and unwanted dopants are avoided.  Therefore, it would have been obvious at the time of filing to modify Ozer et al. to include a prelithiated electrochromic layer as taught by Yonghong et al. in order to easily control the degree of lithiation.  The crucible temperature for thermal evaporation is as claimed in the Yonghong experimental section.  Yonghong desires the elimination of erroneous dopants, and thus would set the experimental pressure accordingly.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

As to claim 5, both references teach tungsten oxides (abstracts).
As to claims 6-7, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeifer, 1962 C.D. 408 (1961).  
As to claims 9 and 11, Ozer et al. teaches these limitations in pp 2-3.

Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozer et al. (Conference proceedings) in view of Yonghong et al. (Solar Energy Materials and Solar Cells 46 (1997) pp 349-355) in further view of Kim et al. (KR 2017-0025612A).
Ozer and Yonghong do not teach the claimed substrate and roll to roll process, along with porous layers.  Kim et al. Kim et al. teaches a method for making an electrochromic device including a reducing electrochomic material with inserted cations, an electrolyte layer and an ion storage layer (Figures.)  The large size mentioned in the Kim et al. abstract would necessitate a roll to roll apparatus and such is common in the art.  As to claims 7 and 10, in addition to what is discussed above, Kim et al. teaches these features  in its claims and paras 20 and 60).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ozer et al. and Yonghong to include features as claimed as Kim teaches the art recognized suitability and utility of such.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozer et al. (Conference proceedings) in view of Yonghong et al. (Solar Energy Materials and Solar Cells 46 (1997) pp 349-355) in further view of Salot et al. (US 8697287).
The references above do not teach the particulars of the sputtering process.  Salot teaches an Li deposition process with the same metal oxides that includes evaporative deposition or sputtering with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715